      Case 2:20-mj-30373-DUTY ECF No. 11, PageID.25 Filed 12/28/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,
                                                                   Case No. 2:20-mj-30373
vs.

ALI HUSSEIN JAGHBIR,

         Defendant.
                                                /

                                SUBSTITUTION OF ATTORNEY

TO:      United States District Court, Eastern District of Michigan, Clerk of the Court, Theodore
         Levin United States Courthouse, 231 W. Lafayette Blvd., Detroit, Michigan 48226, all
         attorneys of record and unrepresented parties:

         I replace Andrew Densemo, Esq., on behalf of Defendant, Ali Hussein Jaghbir, and

request copies of all papers filed in this case after this date.

12/28/2020                                              Law Office of Richard H. Morgan Jr., P.C.
Date                                                    Richard H. Morgan, Jr. (P23924)
                                                        485 Orchard Lake Road, Ste. 203
s/ Richard H. Morgan, Jr.                               Pontiac, Michigan 48341
Signature                                               (248) 334-8970 Office / Fax (248) 334-9199

                                              CONSENT

         I consent to the substitution of the above attorney in this case.

s/ Andrew Densemo (w/Consent)                           Andrew Densemo, Esq. (P37583)
Signature                                               Federal Defender Office
                                                        613 Abbott, 5th Floor
                                                        Detroit, Michigan 48226
                                                        (313) 967-5555
